Order filed August 7, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00586-CV
                                    ____________

        WALTER F. PEDEN AND PATRICIA N. PEDEN, Appellants

                                          V.

NAPOLEON JOHNSON, AUDREY JOHNSON WRIGHT, AND FAUSTINE
                     WRIGHT, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 84179-CV

                                     ORDER

      This is an appeal from a judgment signed April 6, 2018. Appellant timely filed
a post judgment motion. The notice of appeal was due July 5, 2018. See Tex. R. App.
P. 26.1. Appellant, however, filed the notice of appeal on July 16, 2018, a date within
15 days of the due date for the notice of appeal. A motion for extension of time is
necessarily implied when the perfecting instrument is filed within 15 days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM